              Case 5:19-cv-00074-FB Document 78 Filed 03/04/19 Page 1 of 1
                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE WESTERN DISTRICT OF TEXAS
                                   SAN ANTONIO DIVISION

TEXAS LEAGUE OF UNITED LATIN                        )
AMERICAN CITIZENS, ET AL.,                          )
                                                    )
          Plaintiffs,                               )
                                                    )
V.                                                  )       CIVIL ACTION NO. SA-19-CA-074-FB
                                                    )
DAVID WHITLEY, in his Official Capacity             )
as Secretary of State for the State of Texas;       )
ET AL.,                                             )
                                                    )
          Defendants.                               )

                                                ORDER

          Before the Court is the Motion to Intervene by Proposed Intervenor Defendant Public Interest

Legal Foundation. (Docket no. 75). The Court very much appreciates the well crafted pleading.

          Separate and apart from the factual and legal issues involved is the challenge of managing an

already very crowded field of parties and counsel. Thus far, there are forty-four plaintiffs and

defendants and thirty-eight well qualified attorneys. There is a possibility that even more county

defendants will be added, represented by their counsel. To add the intervenor and its three listed

lawyers would present even more of a logistical burden on the Court. Moreover, this case is in its early

stages and the Court is hopefully optimistic that a resolution can be achieved without a trial on the

merits.

          Accordingly, the motion to intervene (docket no. 75) is DENIED at this time. The Court retains

the option of reconsidering the motion at a later date, if necessary.

          It is so ORDERED.

          SIGNED this 4th day of March, 2019.


                                          _________________________________________________
                                        FRED BIERY
                                        UNITED STATES DISTRICT JUDGE
